October 16, 1915. The opinion of the Court was delivered by
Careful consideration of the Constitution and statutes on the subject shows the intention of the lawmakers that crops shall not be exempt, under the provisions for homestead and exemption of personal property to the heads of families, from attachment, levy and sale to enforce the payment of obligations contracted in and for the production thereof. From the standpoint of law and morals, such obligations are of the same nature as purchase money obligations, and should have the same protection.
Judgment affirmed. *Page 287